Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 	With respect to step 1, Independent claim 19 recites a “non-transitory computer readable medium” thus satisfying Step 1 of the Patent Office’s eligibility guidance test.  	With respect to step 2a of the eligibility test and whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 1 recites the limitation “a method for selecting compositions... to be injected...” The term is indefinite in that it is unclear what is intended to be encapsulated by the preamble inasmuch as the step limitations in the claim include “selecting” and “injecting” steps. That is to say, it is unclear as to how a method for making a selection to be injected comprises injection steps. For purposes of examination, claim 1 will be understood to be written as, “a method for selecting and injecting first and second slugs into an underground formation...”
 	Claims 2-10, dependent upon claim 1, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 19 recites the limitation “implement instructions for selecting... to be injected...” The term is indefinite in that it is unclear what is intended to be encapsulated by the preamble inasmuch as the step limitations in the claim include “selecting” and “injecting” steps. That is to say, it is unclear as to how instructions for making a selection to be injected comprises injection steps. For purposes of examination, claim 19 will be understood to be written as, “implement instructions for selecting and injecting a composition of first and second slugs into an underground formation...”
 	Claim 20, dependent upon claim 19, is hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.


		Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al. (US 3,827,499- cited by Applicant). 	With respect to independent claim 1, Norton discloses a method for selecting and injecting first and second slugs into an underground formation (Abstract, col. 1 line 66- col. 2 line 4, and claims 1, 3, and 13), the method comprising: 	selecting a first salinity and a first polymer concentration for a first slug to be injected into a well (Abstract and col. 2 lines 1-4); 	selecting a second salinity and a second polymer concentration for a second slug to be injected into the well (Abstract, col. 3 line 28- col. 4 line 42, and claims 1, 3, 4, 8, and 13); 	injecting the first slug into the well (Abstract and col. 2 lines 1-4); and 	injecting the second slug into the well (Abstract, col. 3 line 28- col. 4 line 42, and claims 1, 3, 4, 8, and 13), wherein the second slug is injected immediately after the first slug (Abstract, col. 1 line 66- col. 2 line 4, and claims 1, 3, and 13). 	Regarding claim 1, Norton discloses selecting a first slug composition comprising a first salinity (Abstract and col. 2 lines 1-4). However, Norton fails to expressly disclose wherein the first slug is formed by “selecting... a first polymer concentration,” as instantly claimed. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider Norton’s silence regarding including polymers to constitute “selecting... a first polymer concentration” wherein the polymer concentration is zero. Indeed, the Applicant themselves agree with In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) 	Further regarding claim 11, Norton discloses selecting and injecting first and second slugs into a well (Abstract, col. 1 line 66- col. 2 line 4, and claims 1, 3, and 13). However, Norton fails to expressly disclose wherein the injecting is performed via “a pump,” as instantly claimed. The Office considers it obvious and well known in the art that injecting fluids into wells entails injecting via a pump. 	With respect to independent claim 19, Norton discloses a system comprising implementing instructions for selecting and injecting a composition of first and second slugs into an underground formation (Abstract, col. 1 line 66- col. 2 line 4, and claims 1, 3, and 13), the system comprising: 	selecting a first salinity and a first polymer concentration for a first slug to be injected into a well (Abstract and col. 2 lines 1-4); 	selecting a second salinity and a second polymer concentration for a second slug to be injected into the well (Abstract, col. 3 line 28- col. 4 line 42, and claims 1, 3, 4, 8, and 13); 	injecting the first slug into the well (Abstract and col. 2 lines 1-4); and 	injecting the second slug into the well (Abstract, col. 3 line 28- col. 4 line 42, and claims 1, 3, 4, 8, and 13), wherein the second slug is injected immediately after the first slug (Abstract, col. 1 line 66- col. 2 line 4, and claims 1, 3, and 13). 	Regarding claim 19, Norton discloses selecting a first slug composition comprising a first salinity (Abstract and col. 2 lines 1-4). However, Norton fails to expressly disclose wherein the first slug is formed by “selecting... a first polymer concentration,” as instantly claimed. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider Norton’s silence regarding including polymers to constitute “selecting... a first polymer In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) 	With respect to depending claims 2-4, 12, 13, and 20, Norton discloses selecting and injecting first and second slugs into a well, wherein the first slug comprises “surfactants with or without cosolvent salts” and wherein the second slug comprises salt of increasing concentrations (Abstract, col. 1 line 66- col. 2 line 4, and claims 1, 3, and 13). Although silent to wherein the first salinity is different and less than the second salinity, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a slug comprising optional salt (i.e., the salt concentration may be zero) to have a salt concentration different and less than a composition whose salt content is continuously increasing. Furthermore, this amounts to nothing more than optimization of the amount of salt, as it has been because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, this amounts to nothing more than selecting from a finite number of possible and predictable solutions, as it has been taught “When there is a design need or market pressure to solve a problem and there are a KSR at 1397 	Regarding the salinity concentration being “equal to the salinity of the underground formation,” as instantly claimed, this amounts to nothing more than optimization of the amount of salt, as it has been because it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, this amounts to nothing more than selecting from a finite number of possible and predictable solutions, as it has been taught “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR at 1397 	With respect to depending claims 5-7, 14, and 15, Norton discloses wherein the first polymer concentration is different and less than the second polymer concentration and further, wherein the first polymer concentration is zero (see above as well as Abstract, col. 1 line 66- col. 2 line 4, col. 3 lines 39-44, and claims 1, 3, and 13). 	With respect to depending claims 8 and 16, Norton discloses wherein the first slug comprises a solution comprising water and salt particles, and wherein the second slug comprises a solution comprising water, salt particles, and at least one polymer (Abstract, col. 1 line 66- col. 2 line 4, col. 3 lines 39-44, and claims 1, 3, and 13). However, Norton fails to expressly disclose wherein the first slug- like the second slug- comprises at least one polymer. Nevertheless, Norton discloses wherein the first slug comprises a “high-displacement leading edge slug” and further wherein polymer material may be included in slugs “as a viscosity-increasing compound... used to prepare aqueous slugs for recovery of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 	Wassing et al. (US 2016/0075936) teaches a method comprising injecting multiple slugs comprising a salinity and a polymer concentration. 	Sayarpour (US 2016/0061020) teaches a computer system and program for monitoring a flood operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


/AVI T SKAIST/Examiner, Art Unit 3674